Title: To George Washington from the Commissioners for the Federal District, 14 April 1791
From: Commissioners for the Federal District
To: Washington, George



Sir
George Town—14th April 1791

We take the Liberty to inclose you a rough Plat of the lands between the Eastern Branch and Rock Creek with several different back lines, and a copy of an Entry of this Day in our proceedings, which will perhaps Sufficiently explain our present Circumstances—But as the inclosed Letter was addressed to us with a view of its being laid before you, we also send that and a Copy of the Written agreement.

It is much to be regretted that your endeavours, and our Attendance here since Tuesday should produce no happier Effect; yet our anxiety to forward this Business could not prevail on us to accept of Limits which might narrow your Views and add to your Embarrasment—Any instruction you may be pleased to give shall have instant attention. but our difficulties follow you rather from our desire that you should have time to consider them, than any expectation that your time and situation will permit you to come to a final resolution and communicate it to us.
Majr LEnfant and Majr Ellicot are to proceed according to their Ideas of your Instructions as if the Conveyances had been made in the utmost Extent. We are Sir with the highest Respect Your Most obedt Servts

Thos Johnson
Dd Stuart
Danl Carroll


P.S. Since writing the above we have recd another Letter for the extention of the limits which we also inclose.

